Exhibit 10.3 GIGABLAST PROFESSIONAL SERVICES AGREEMENT This Professional Services Agreement (the "Agreement') is made and entered into effective as of January 19, 2009 (the "Effective Date") by and between Gigablast Inc., a Delaware corporation with its principal offices at 4001 Rogan Ave. NE, Suite A, Albuquerque, New Mexico, 87109, and So Act Network, Int. ("Customer), a Delaware corporation with its principal offices at 5715 Will Clayton Parkway, #6572, Humble, TX 77338. 1.Professional Services. 1.1Gigablast will provide to Customer the professional services ("Services") that are described in the Statement of Work, attached hereto as Exhibit A, (the 'Statement of Work') under the terms and conditions of this Agreement Such Statement of Work may be amended or modified by supplementary work orders agreed to in writing by both parties hereto and attached to the Statement of Work, and thereafter the Services shall be deemed to include the services described in such supplementary work orders. 1.2Gigablast will provide such resources and utilize such employees and/or consultants as it deems reasonably necessary to perform the Services. The manner and means used by Gig ablest to perform the Services are in the reasonable discretion and control of Gigablast All work shall be performed at Gigablast facilities unless otherwise mutually agreed. Gigablast shall use commercially reasonable efforts to meet the schedules and time of performance for the Services as set forth in the Statement of Work. 1.3Customer agrees to provide Gigablast with such information and materials as Gigablast reasonably requires in order to perform the Services. 1.4Customer and Gigablast agree to cooperate in good faith to achieve completion of the services in a timely and professional manner. Customer understands and agrees that Gigablast's provision of the Services may depend on completion of certain Customer tasks or adherence by Customer to schedules within Customer's control; consequently, the schedule for completion of the Services or any portion thereof may require adjustments or changes in the event Customer changes such tasks or schedules.
